Citation Nr: 0623753	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  00-22 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of pneumonia.

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, declined to reopen 
the veteran's claim of entitlement to service connection for 
pneumonia, and denied the veteran's claim of service 
connection for bronchitis.

The veteran and his spouse testified before an RO hearing 
officer at the RO in November 2000.  A transcript of the 
hearing is of record.  The veteran was scheduled for a Board 
hearing to occur in June 2006; however, he failed to report 
to the hearing, and did not request that the hearing be 
rescheduled. 

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for residuals of pneumonia is addressed herein, 
whereas the issues of entitlement to service connection for 
residuals of pneumonia and entitlement to service connection 
for chronic bronchitis are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a decision dated in January 1976, the RO denied the 
veteran's claim of service connection for pneumonia.  The 
veteran was properly notified and did not file an appeal, and 
that decision became final.

2.  Evidence received since the January 1976 RO decision is 
new, and bears directly and substantially on the matter at 
hand; and is so significant that it must be considered with 
all evidence of record in order to fairly adjudicate the 
appeal.


CONCLUSION OF LAW

Subsequent to the final January 1974 RO decision, new and 
material evidence has been presented to reopen the claim of 
service connection for residuals of pneumonia (previously 
denied as service connection for pneumonia).  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As this decision finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
residuals of pneumonia, this is considered full grant of this 
issue; no additional information or evidence is needed to 
substantiate the claim decided herein.

New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

After review of the evidence of record, the Board finds that 
new and material evidence has been received to reopen the 
veteran's claim of service connection for residuals of 
pneumonia.

Prior to the January 1976 RO decision, the veteran's service 
medical records and a VA examination were of record.  The 
service medical records show that in January 1952, the 
veteran was diagnosed with bronchopneumonia.  The December 
1953 separation examination showed no respiratory 
disabilities.
The May 1954 VA examination report also showed no respiratory 
disability.

In January 1974, the RO denied the veteran's claim of service 
connection for pneumonia because the veteran was not found to 
have a residual current disability from the in-service 
diagnosis of pneumonia.

Evidence received since the January 1974 RO decision is new 
and material because it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  As such, the Board notes that in January 1999, 
the veteran submitted private medical records from A.S., M.D.  
May 1998 and November 1998 records show that the veteran was 
diagnosed with bronchitis.  A September 1998 record shows 
that the veteran was diagnosed with asthma.  In March 1999, 
the veteran underwent a general VA examination wherein he was 
diagnosed with chronic bronchial asthma.

A letter received in January 2001 from the veteran's private 
physician, A.S., M.D., states that the veteran had a history 
of pneumonia while in the military in 1952 and was told to 
have had scarring.  The physician opined that the veteran 
currently had abnormal pulmonary function studies, which 
could be directly related to the in-service illness.  The 
Board finds that the veteran's current diagnoses of 
bronchitis, asthma, and bronchial asthma show that he has a 
current disability, which he claims is related to his in-
service asthma.  In addition, the January 2001 letter from 
the veteran's private physician gives an indication that the 
veteran's current respiratory disabilities are related to his 
in-service pneumonia.  Hence, the Board finds that new and 
material evidence has been received to reopen his claim of 
service connection for residuals of pneumonia because he has 
submitted evidence to show that he has a current disability 
that is related to his in-service diagnosis of pneumonia.


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for residuals of pneumonia 
is reopened.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for residuals of pneumonia and 
chronic bronchitis.

Having reopened the veteran's claim of service connection for 
residuals of pneumonia, the Board notes that the veteran has 
not been afforded a VA examination with review of the 
veteran's entire claims folder to determine whether the 
veteran has current residuals related to his in-service 
pneumonia.  Therefore, the Board finds that a VA examination 
is necessary to determine whether the veteran has residuals 
of his in-service pneumonia and whether his chronic 
bronchitis is also related to his in-service diagnosis of 
pneumonia.

Further, the Board notes that the veteran has not been 
adequately notified of the evidence necessary to substantiate 
a claim for service connection as required in 38 C.F.R. 
§ 3.159(b)(1).  As such, the Board finds that a letter to the 
veteran explaining the requirements necessary to support a 
claim of service connection, what evidence VA will attempt to 
obtain on the veteran's behalf, and what evidence the veteran 
is responsible to provide, is necessary.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application, including the 
issues of increased ratings and the award of an earlier 
effective date for benefits.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter with respect to the issues on 
appeal, which are entitlement to service 
connection for residuals of pneumonia and 
entitlement to service connection for 
chronic bronchitis, that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notice that the veteran should 
submit any pertinent evidence in his 
possession.  A general form letter, 
prepared by the RO, not specifically 
addressing the disabilities and 
entitlement at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt 
to obtain on behalf of the veteran.  The 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers that treated the 
veteran for pulmonary disorders since 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the claimed residuals of 
pneumonia and chronic bronchitis.  All 
indicated tests and studies are to be 
performed, to include pulmonary function 
tests, and all potential diagnoses should 
be either confirmed or rejected.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  Based upon the 
examination results and the review of the 
claims folder, the physician should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current residuals related to his 
in-service diagnosis of pneumonia.  The 
physician should also opine as to whether 
it is at least as likely as not that the 
veteran's chronic bronchitis is related 
to his in-service pneumonia.  The 
rationale for all opinions expressed must 
be clearly set forth by the physician in 
the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2005).

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


